Citation Nr: 1331896	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  12-14 752	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss

2.  Entitlement to an increased rating, higher than 10 percent, for a deviated septum as a fracture residual.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from December 1955 to January 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2010 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The October 2010 decision denied an increased rating for a deviated septum and service connection for bilateral hearing loss and tinnitus. 

In a March 2012 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus.  The RO's action represents a full grant of the benefits sought as to these matters.

The issues of entitlement to service connection for headaches and a psychiatric disorder have been raised by the record, during the Veteran's hearing and in his July 2013 written statement, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In July 2013, the Veteran testified at hearing before the undersigned.  In August 2013, the Board advised the Veteran and his representative that it was unable to produce a hearing transcript and offered him the opportunity for an additional hearing.  The Veteran responded that he wanted to appear before a Veterans Law Judge at a videoconference hearing.

The March 2012 rating decision granted service connection for bilateral hearing loss and tinnitus; in a VA Form 9, submitted in May 2012, the Veteran expressed disagreement with "bilateral hearing loss, denied" and "tinnitus, denied."  At his hearing he clarified that he intended to disagree with the initial rating for hearing loss.  The Board is required to remand this matter for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Issue a statement of the case regarding the matter of entitlement to an initial compensable rating for bilateral hearing loss.  If, and only if, the appellant timely perfects an appeal, should this claim should be returned to the Board.

2. Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

